Case 17-12987-KHK          Doc 123     Filed 12/11/18 Entered 12/11/18 07:42:57              Desc Main
                                      Document     Page 1 of 11


                      UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                               Alexandria Division

 In re:

 STANISLAV O. ILYEV,                                             Case No. 17-12987-KHK
 Debtor.                                                               Chapter 13


     MEMORANDUM OPINION AND ORDER OVERRULLING IN PART AND
     SUSTAINING IN PART SVETLANA KHARLAMOVA’S OBJECTIONS TO
  CONFIRMATION OF DEBTOR’S CHAPTER 13 PLAN FILED ON AUGUST 28, 2018


          This matter came before the Court on November 8, 2018, for a hearing on the objections

 of Svetlana Kharlamova to the Debtor’s amended chapter 13 plan. (Docket Number 103). For the

 reasons stated below, the objections are overruled in part and sustained in part.

                                            Findings of Fact

          The Court, having heard the evidence, makes the following findings of fact:

          Stanislav Ilyev, the Debtor, lives in Sterling, Virginia along with his current wife, their

 two children and his mother. He has worked for the same law firm in its IT department for 7

 years, and has been a licensed real estate agent for 12 years. (Transcript of Evidentiary Hearing

 at 15-18, Case No. 17-12987).

          The Debtor was formerly married to Tsvetelina Ilyev (Ms. Ilyev). They separated and

 entered into a Marital Settlement Agreement (“MSA”) on August 7, 2008. Ex. 1 (“Marital

 Settlement Agreement”). It provided that they would divide the marital property equally at a

 later date. The marriage ended in divorce in May 2010. On October 1, 2015, the Debtor and Ms.

 Ilyev signed the Amendment to their MSA. Ex. 2 (“2015 Amended MSA”). The amendment

 provided that Mr. Ilyev would convey his interest in their jointly held real property located at


                                                    1
Case 17-12987-KHK         Doc 123     Filed 12/11/18 Entered 12/11/18 07:42:57               Desc Main
                                     Document     Page 2 of 11


 45595 Iron Horse Terrace, Sterling, Virginia (“Iron Horse”) and 2040 Royal Fern Court, #22A,

 Reston, Virginia (“Royal Fern”) to Ms. Ilyev for the sum of $35,000. A major factor in

 determining the amount of the consideration was that Ms. Ilyev made all mortgage payments and

 paid all of the taxes on both properties for seven years prior to the transfer. Id.; Tr. at 21.

        Mr. Ilyev was also formerly married to Svetlana Kharlamova, a creditor in this case. Ms.

 Kharlamova and the Debtor entered into a Property Settlement Agreement (“PSA”) on

 September 1, 2015. Ex. 3 (“2015 PSA”).        It provided that Ms. Kharlamova would transfer her

 interest in the marital residence located at 45476 Baggett Terrace, Sterling, Virginia to the

 Debtor in exchange for $52,000. Id. at 14. Prior to filing this case, Mr. Ilyev paid $35,000 of that

 obligation to Ms. Kharlamova. The remaining balance shall be paid through this bankruptcy as

 a non-priority unsecured claim. Tr. at 36-38; See also Proof of Claim 10-1 filed on behalf of

 Svetlana Kharlamova).

        Prior to the entry of the divorce decree, Ms. Kharlamova wanted to be relieved of

 responsibility for the mortgage lien on the property, but Mr. Ilyev did not qualify to refinance the

 property in his name alone. Rather than selling the property at a loss, John Hus, an associate of

 the Debtor, agreed to be a co-signer with Mr. Ilyev on the loan to refinance in exchange for an

 ownership interest in the property. To consummate the agreement, Mr. Ilyev and Ms.

 Kharlamova signed a Deed transferring a one-half interest in the property to Mr. Hus on April 3,

 2015. Tr. at 34-35 and Tr. at 67; See also Ex. O (“Deed of Gift”).

        Mr. Ilyev’s Schedule D discloses mortgage liens on the Iron Horse and the Royal Fern

 properties in addition to his current residence and Wells Fargo Bank, N.A. (“Wells Fargo”) has

 filed proofs of claims for the three obligations in this case. According to his Schedules and the

 proofs of claims, the Baggett Terrace property was valued at $350,000 and was encumbered by a



                                                    2
Case 17-12987-KHK            Doc 123      Filed 12/11/18 Entered 12/11/18 07:42:57                     Desc Main
                                         Document     Page 3 of 11


 lien with a balance due of $250,927 on the petition date. The Iron Horse property was valued at

 $340,000 and was encumbered by a lien with a balance due of $258,109. The Royal Fern

 property was valued at $180,000 and was encumbered by a lien with a balance due of $134,499

 on the petition date. Tr. at 33:4-17; See also Proofs of Claim Numbers 3-1, 4-1 and 6-1.

         According to the Schedule I attached to his plan, the Debtor’s total monthly income of

 $5,425 is derived from $5,741 in gross wages, $1,500 from real estate commissions and a $500

 contribution from his mother who resides with him. Mr. Ilyev made $39,477 in real estate

 commissions in 2016, $14,557 in 2017, and has received $14,000 in commissions in 2018. His

 mother now contributes $600 to the monthly household expenses. Tr. at 18 and Tr. at 52-53.

         The Debtor’s Schedule J attached to the plan indicates monthly expenses of $4,995. It

 includes a $600 expense for the support of a dependent not living with the Debtor; however, the

 notation on Line 19 of Schedule J indicates this expense recently ended. When this case was

 filed, the daughter Mr. Ilyev shares with Ms. Kharlamova, was attending day care and he was

 responsible for paying a portion of her daycare expenses. This obligation ceased when his

 daughter began attending public school in September 2018. Mr. Ilyev is still under a Court

 Order to pay one-half of his daughter’s medical expenses and up to $300 per month for extra-

 curricular activities. Tr. at 43-44. See also Proof of Claim 11-1 filed on behalf of Svetlana

 Kharlamova at 32. 1

         Mr. Ilyev filed his petition on September 2017. The current plan was filed on August 28,

 2018, and is the third plan proposed by the Debtor. It provides for payments totaling $25,440

 over 60 months. This amount is sufficient to pay Wells Fargo for pre-petition mortgage arrears

 and the chapter 13 trustee’s fee. The balance of the funds will be paid to Mr. Ilyev’s unsecured

 1
   Exhibit 3 attached to Proof of Claim 11-1 is an email from Counsel for Ms. Kharlamova to Counsel for Mr. Ilyev
 which summarizes the Debtor’s child support obligations from October 2016 until August 2017. It states Mr.
 Ilyev’s monthly expense was “$740+” per month. Of that amount $440 was for school/child care expenses.

                                                         3
Case 17-12987-KHK         Doc 123     Filed 12/11/18 Entered 12/11/18 07:42:57               Desc Main
                                     Document     Page 4 of 11


 creditors that have filed claims in this case. After deducting Ms. Kharlamova’s priority claim

 allowed in the amount of $10,947 and the priority claim filed by the Internal Revenue Service for

 $3,220, the balance of the unsecured non-priority allowed claims is $74,036.

        Ms. Kharlamova filed an objection to the current plan on October 4, 2018.

                                         Conclusions of Law

        The Bankruptcy Code provides that a court may not confirm a plan unless it “provides

 that all of the Debtor’s projected disposable income to be received in the applicable commitment

 period beginning on the date that the first payment is due under the plan will be applied to make

 payments to unsecured creditors under the plan.” 11 U.S.C. § 1325(b)(1)(B).

        Ms. Kharlamova contends that this plan violates the disposable income test because the

 Debtor fails to commit all of his disposable income to the plan. At the hearing, Mr. Ilyev testified

 that the wages and deductions reflected on his Schedule J were derived by using a paystub he

 received shortly before this plan was filed. Ex. 12 (“Direct Deposit Advice dated July 27,

 2018”). Ms. Kharlamova argues that Mr. Ilyev’s gross monthly income should be increased to

 include a raise he received in October 2018. The Court acknowledges that the phrase

 “projected” in §1325(b)(1)(B) requires courts to consider at confirmation the Debtor’s actual

 income; however, it does not concede that it must include as disposable income, a raise the

 Debtor began receiving 1 year after the “applicable commitment period” began in September

 2017 and two months after the current plan was filed. The Court is not willing to burden a

 chapter 13 trustee with the task of tracking the raises of all debtors during the life of a plan.

 Moreover, in this case, the raise is not substantial and is merely designed to cover a wager

 earner’s increased cost of living. The Court finds that Mr. Ilyev’s estimation of his projected

 monthly income from wages as stated on Schedule J is appropriate.



                                                    4
Case 17-12987-KHK        Doc 123    Filed 12/11/18 Entered 12/11/18 07:42:57             Desc Main
                                   Document     Page 5 of 11


        Ms. Kharlamova also argues that Mr. Ilyev’s gross monthly income should be increased

 to include overtime wages commiserate with the amounts of overtime he received in 2017. The

 Debtor’s Schedule I does not include any overtime pay. At the hearing, the Debtor explained

 that although he received nearly $2,500 in overtime pay in 2017 and $510 in early 2018, his

 overtime “has been cut to a minimum.” Tr. at 50-51. Based on the Debtor’s testimony that his

 employer has reduced overtime hours, the Court will not attribute overtime pay to his gross

 income that he may not receive over the life of the plan.

        In her objection, Ms. Kharlamova alleges that Mr. Ilyev deposited $42,308 into his bank

 account in 2017 in addition to his wage income. At the hearing, Mr. Ilyev, under cross-

 examination admitted he did not remember the source of each deposit made in 2017, but he gave

 satisfactory explanations for the deposits he was questioned about. He explained that many of

 the deposits represented money he borrowed from friends or associates to tide him over until he

 received his next commission check, and that he did not consider these funds as income because

 the money had to be paid back. Moreover, he provided explanations for all extra deposits for

 2018. Tr. at 53-59; Ex. D (“2007 Deposit Records for Account 0736”); Ex. V (“2018 Deposit

 Records for Account 0736”).

        With regards to the Debtor’s expenses, Ms. Kharlamova contends in her objection that

 his estimated monthly expenses differ materially from the expenses shown on his bank

 statements. For example, she contends that the Debtor actually spent on average $137 per month

 less on utilities, food and household expenses than the amounts listed on his Schedule J.

 Unfortunately, the pleading does not indicate which bank statements were used or the time

 period Ms. Kharlamova reviewed to come up with her estimations and these expenses were not

 discussed at the hearing. Without more evidence, the Court will not assume that the projected



                                                  5
Case 17-12987-KHK        Doc 123     Filed 12/11/18 Entered 12/11/18 07:42:57             Desc Main
                                    Document     Page 6 of 11


 monthly averages propounded by Ms. Kharlamova are more accurate than the amounts assigned

 by the Debtor on his Schedule J.

        The objection also states the Debtor’s vehicle insurance was paid by someone else, but

 fails to indicate the source of the payment. This issue was not addressed at the hearing, so the

 Court cannot determine whether the same source will be able to continue paying the premium for

 the duration of the plan. Since this is a legitimate and required obligation belonging solely to

 Mr. Ilyev, the Court will not require that his proposed monthly expenses be reduced by the

 amount of his vehicle insurance premium.

        After considering the Debtor’s testimony, the Court finds his average monthly

 commission income of $1,500 is appropriate and that his mother’s monthly contribution to the

 household expenses is understated by $100. Thus, his projected monthly income is increased to

 $5,525.

        The Debtor’s current projected monthly expenses of $4,995 include an expense for child

 support in the amount of $600, however, a more precise account of those expenses may be found

 in the supporting documents to Proof of Claim 11-1 filed on behalf of Ms. Kharlamova.

 According to her calculations, when this case was filed, Mr. Ilyev’s monthly support obligation

 was $740, including $440 for childcare and $300 for extra-curricular activities plus 50% of any

 medical expenses incurred. It appears that the current Schedule J understates Mr. Ilyev’s actual

 support obligation by at least $140 per month, but still includes a $440 childcare expense he no

 longer has. When his budget is adjusted to account for the changes, his projected monthly

 expenses are $4,695 which results in a monthly disposable income of $830.

        The Bankruptcy Code provides that the court shall confirm a plan if “the value, as of the

 effective date of the plan, of property to be distributed under the plan on account of each allowed



                                                  6
Case 17-12987-KHK         Doc 123     Filed 12/11/18 Entered 12/11/18 07:42:57              Desc Main
                                     Document     Page 7 of 11


 unsecured claim is not less than the amount that would be paid on such claim if the estate of the

 Debtor were liquidated under chapter 7 of this title on such date.” 11 U.S.C. § 1325(a)(4). This

 section of the Code is referred to the liquidation test.

        When this case was filed, the Debtor listed the value of the Baggett Terrace property as

 $350,000. Mr. Ilyev is an experienced realtor and is familiar with comparable sales in his

 neighborhood, so the Court accepts this value; however, one year later the property has

 appreciated in value and the Debtor does not disagree. Prior to the hearing, each party paid to

 have the property appraised. The appraisals varied slightly so the parties agreed to stipulate that

 the value of the property as of the effective date of the plan is $385,000.

        The Debtor argued at the hearing that regardless of the current market value, the property

 value to use for purposes of the liquidation test is $350,000 and the Court ruled from the bench

 that the value of the property as of the petition date would be used in the liquidation analysis;

 however, that ruling must be vacated. After a more thorough examination of § 1325(a)(4), it is

 clear that the plain language of the Section states that the value of the property at the time of

 liquidation is the appropriate value. If a chapter 7 trustee sold the property today, the value to

 the estate would be the net proceeds of a sale at today’s price. It stands to reason that the

 liquidation test, if applied today would require the use of the current market price; therefore, the

 property must be valued at $385,000 for purposes of the liquidation test.

        The current plan proposes to pay unsecured creditors a 4% dividend and estimates that if

 a hypothetical chapter 7 trustee were to liquidate the Debtor’s assets, these creditors would

 receive a dividend of 0%. Ms. Kharlamova contends this plan cannot be confirmed because

 unsecured creditors would receive more than 4% in a chapter 7 case if the property were sold

 now. Her contention is based in part on the assumption that, with the exception of the $17,000



                                                    7
Case 17-12987-KHK          Doc 123    Filed 12/11/18 Entered 12/11/18 07:42:57             Desc Main
                                     Document     Page 8 of 11


 that represents her equity in the Baggett Terrace property, all of the net proceeds of a sale should

 be attributed to the Debtor. Ms. Kharlamova admits that Mr. Hus is now a title owner of the

 property, but she contends he has no right to a share of the net proceeds of a sale because he has

 made no financial contribution toward the purchase of the home. The Court is not persuaded by

 this argument. At the hearing, Mr. Ilyev testified that Ms. Kharlamova agreed to transfer an

 interest in the property to Mr. Hus as an inducement to get him to co-sign along with Mr. Illyev

 on a loan to refinance the mortgage. The refinance allowed Ms. Kharlamova to be relieved of

 any financial responsibility for the debt. Tr. at. 34-35. Now that Mr. Hus has replaced Ms.

 Kharlamova as a co-signer on the mortgage lien that encumbers the property, he assumes

 responsibility for any deficiency on the debt if the property goes into foreclosure. Having

 received the benefit of the bargain, Ms. Kharlamova now has no standing to challenge Mr. Hus’

 interest in the property. The Court finds therefore that if a hypothetical chapter 7 trustee sold the

 property, Mr. Ilyev’s estate would ultimately have to share the net proceeds equally with Mr.

 Hus.

        After deducting for the cost of sale, the mortgage, a hypothetical chapter 7 trustee’s

 commission, Ms. Kharlamova’s equity, Mr. Hus’ equity and the Debtor’s homestead exemption,

 this Court finds the net proceeds of sale available for unsecured creditors in a chapter 7 case

 would be $22,935. This would result in a 31% dividend to unsecured non-priority creditors in

 this case. The calculations are:

                $385,000        Value property on effective date of plan

                -250,928        Mortgage

                 134,072        Net Sale Proceeds

                - 23,100        6% Sales Commission



                                                   8
Case 17-12987-KHK             Doc 123      Filed 12/11/18 Entered 12/11/18 07:42:57                        Desc Main
                                          Document     Page 9 of 11


                   - 17,000          Ms. Kharlamova’s Equity

                     93,972          Total Net Equity

                   - 46,986          Mr. Hus’ Equity

                    46,986           Estate’s Total Equity

                   - 5,000           Debtor’s HD Exemption

                    41,986           Estate’s Net Equity

                      3,000          Trustee Administrative Expenses 2

                   - 19,051          Trustee Commission 3

                   $19,935           Estate Equity for Unsecured Creditors


          Finally, Ms. Kharlamova contends that Mr. Ilyev’s petition was not filed in good faith

 and therefore his plan cannot be confirmed and his chapter 13 case should be dismissed or

 converted to a case under chapter 7 of the Bankruptcy Code. The Code provides that the Court

 shall confirm a plan if “the action of the Debtor in filing the petition was in good faith.” 11

 U.S.C. § 1325(a)(7). In determining whether a chapter 13 petition was filed in bad faith, the

 Fourth Circuit follows the factors discussed in In re Love, 957 F.2d 1350 (7th Cir.1992). See

 also In re Kestell, 99 F.3d 146, 148 (4th Cir. 1996). The test for bad faith looks to the totality of

 the circumstances and contains both objective and subjective components. Id. The underlying

 inquiry is based on fundamental fairness. The non-exhaustive list of the factors includes: the

 nature of the debt; whether the debt would be non-dischargeable in a chapter 7 proceeding; the

 timing of the petition; how the debt arose; the Debtor’s motive in filing the petition; how the
 2
   The estate would normally incur additional expenses for the Trustee’s attorneys and accountant fees.
 3
   The hypothetical trustee’s commission in this case is calculated on $316,014. This figure represents the sale price
 minus the funds distributed to Ms. Kharlamova, Mr. Hus and to the Debtor for his $5,000 homestead exemption.
 Pursuant to 11 U.S.C. § 326, a chapter 7 trustee’s maximum allowed commission is calculated as follows: 25% on
 the first $5,000 or less, 10% on amounts between $5,000 and $50,000, 5% on amounts between $50,000 up to
 $1,000,000 and reasonable compensation not to exceed 3% on amounts greater than $1,000,000. 11 U.S.C. §
 326(a).

                                                           9
Case 17-12987-KHK         Doc 123 Filed 12/11/18 Entered 12/11/18 07:42:57                  Desc Main
                                 Document     Page 10 of 11


 Debtor’s actions affected creditors; the Debtor’s treatment of creditors before and after the

 petition was filed; and whether the Debtor has been forthcoming with the bankruptcy court and

 the creditors. Id. The burden of demonstrating bad faith is on the moving party. In re Love, 957

 F.2d at 1355.

        Ms. Kharlamova argues that the Debtor has demonstrated that his petition was not filed in

 good faith because he transferred to Tsvetelina Ilyev his interest in the Royal Fern and Iron

 Horse properties in order to alienate his equity in those properties from the estate. Although she

 carries the burden of proving bad faith, she presented no evidence to support this position. On

 the other hand, on the eve of the hearing, the Debtor filed a response to the Ms. Kharlamova’s

 objection that addresses the transfers and concludes that the sale of the properties would not

 provide a benefit to unsecured creditors even if they were sold by a chapter 7 trustee. (Docket

 Number 118). As previously stated, the transfers were made for consideration, so it is doubtful

 that a hypothetical chapter 7 trustee, after accounting for the costs of litigation, would seek to

 overturn either transfer. Moreover, based on the Debtor’s testimony and the proofs of claim filed

 by Wells Fargo, the Court concurs that a sale of the properties today would not yield net

 proceeds that would be available for unsecured creditors. Therefore, the Court is not persuaded

 that the Debtor’s conduct in transferring the properties demonstrates bad faith or creates a

 detriment to unsecured creditors.

        Ms. Kharlamova also contends that the petition was filed in bad faith because the Debtor

 has not been able to propose a feasible plan in over a year. While this is true, the Court does not

 attribute any undue delay to the Debtor. Other than making a routine request to extend the time

 to file his original schedules and plan, the Debtor has appeared at every hearing and has

 demonstrated by his conduct a sincere desire to reorganize his finances. The trustee’s objections



                                                  10
Case 17-12987-KHK         Doc 123 Filed 12/11/18 Entered 12/11/18 07:42:57                Desc Main
                                 Document     Page 11 of 11


 to previous plans were addressed in a timely manner and the objections by the Debtor to claims

 in the case have been resolved in his favor.

        Although he was combative at the first confirmation hearing conducted a year ago, Mr.

 Ilyev’s demeanor since then has markedly improved and is consistent with that of an honest

 Debtor. At the latest confirmation hearing, he was responsive, cooperative and consistent under

 direct and cross-examination showing no signs of evasiveness. In short, he was a credible

 witness. After considering the totality of the circumstances surrounding the filing of this petition

 including the factors discussed in the Love case, the Court concludes that this case passes the

 objective and subjective tests for a good faith filing.

        Accordingly, it is ORDERED that

        1. The objection to the petition on grounds of lack of good faith is OVERRULED; and

        2. The objection to confirmation of the current plan is SUSTAINED and confirmation is

            DENIED with leave to propose an amended plan that provides for payments:

            a. of at least $830 per month from January 2019; and

            b. that results in the payment of at least $19,935 to unsecured non-priority creditors.




       Dec 10 2018
 Date: ______________                                      /s/ Klinette Kindred
                                                           _________________________________
                                                           Klinette H. Kindred
                                                           United States Bankruptcy Judge
                                                           Entered on Docket: December 11, 2018
 Electronic copies to:

 Thomas Gorman
 Robert Brandt
 Fenlene Edrington




                                                   11
